IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                         JANUARY SESSION 2000   FILED
                                                     March 7, 2000
JAMES A. AYERS                   *
also known as JAMES HARRIS,      *     No. W1999-00612-CCA-R3-PC
                                             Cecil Crowson, Jr.
                                 *
                                            Appellate Court Clerk
      Appellant,                 *
                                 *     SHELBY COUNTY
vs.                              *
                                 *     Hon. John P. Colton, Jr., Judge
STATE OF TENNESSEE,              *
                                 *     (Post-Conviction)
      Appellee.                  *


For the Appellant:               For the Appellee:

John E. Finklea                  Paul G. Summers
Attorney for Appellant           Attorney General and Reporter
99 North Third Street
Memphis, TN 38103                Clinton J. Morgan
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 425 Fifth Avenue North
                                 2d Floor, Cordell Hull Building
                                 Nashville, TN 37243-0493


                                 William L. Gibbons
                                 District Attorney General

                                 P. T. Hoover
                                 Asst. District Attorney General
                                 Criminal Justice Complex, Suite 301
                                 201 Poplar Avenue
                                 Memphis, TN 38103




ORDER FILED:

AFFIRMED PURSUANT TO RULE 20



David G. Hayes, Judge
                                              ORDER



        The appellant, James A. Ayers also known as James Harris, appeals the

order of the Shelby County Criminal Court summarily dismissing his petition for post-

conviction relief. In this appeal, the appellant challenges the trial court’s summary

dismissal of his petition as being time-barred. Specifically, he argues that his claim

was later arising under Burford and Sands.



        Pursuant to Tenn. Ct. Crim. R. App. 20, we affirm the trial court’s dismissal of

the petition.



        During the July 1997 term, a Shelby County Grand Jury returned an

indictment against the appellant, charging him with burglary of a business. On

September 3, 1997, the appellant entered a guilty plea to the lesser offense of

criminal attempt to commit burglary and was sentenced to one year. No direct

appeal was taken. On November 23, 1998, the appellant filed a petition for post-

conviction relief alleging inter alia, that his plea was involuntarily entered based

upon the ineffective assistance of counsel.1 Specifically, the appellant contends that

he agreed to plead guilty in exchange for a sentence of “time served.” Relying on

counsel’s advice, the appellant maintains that he believed that he would be released

from custody on the date his guilty plea was entered. He was not released from

Tennessee custody until October 31, 1997.



        The appellant’s conviction became final more than one year before

November 23, 1998. Thus, the petition filed that date was outside the applicable

limitations period. See Tenn. Code Ann. § 40-30-202(a) (1997). Notwithstanding,



        1
           The pro se petition also alleges (1) the Memphis Police Department, by conducting an
illegal search of his person, violated his Fourth Amendment rights; (2) the Memphis Police
Depa rtmen t denied the appellant’s reques t to speak with an attor ney violating his Fifth
Amendment rights; (3) the appellant was denied a speedy trial; (4) that counsel was ineffective;
and (5) th at his plea w as c oerc ed an d invo lunta ry.

                                                2
the appellant asserts that, under the authority of Sands v. State, 903 S.W.2d 297,

301 (Tenn. 1995) and Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992), his claim

was “later arising” and thus, effectively tolled the statute of limitations. Indeed, he

asserts that his claim did not arise until April 16, 1998,2 at which time, he states, he

first realized the ramifications of his “time served” guilty plea.3



        This is not a situation in which due process precludes strict application of the

one year statute of limitations. See Taylor v. State, 995 S.W.2d 78, 86 (Tenn.

1999) (citing Sands, 903 S.W.2d at 297; Burford, 845 S.W.2d at 204). As our

supreme court explained in Sands, due process prohibits the strict application of the

statute of limitations when the ground for relief, whether legal or factual, arises after

the point at which the limitations period would normally have begun to run. Taylor,
995 S.W.2d at 87 (emphasis added). The appellant has failed to argue to this court

why his claim did not arise until after the point at which the limitations period would

normally have begun to run. Again, the appellant maintains that his plea is

involuntary because he bargained for a sentence of “time served.” According to the

appellant’s argument, he should have been released from custody on September 3,

1997. He was not released from custody until October 31, 1997. Obviously, his

claim that his plea was involuntarily entered upon counsel’s advice that he would be

released on September 3, 1997, arose on September 3, when he was not released.

We cannot discern any logical reason as to why this ground would not arise until

April 16, 1998.




        Accordingly, we find no due process deprivation on the facts of this case.

The judgment of the trial court is affirmed pursuant to Tenn. Ct. Crim. R. App. 20.


        2
          The appellant’s brief indicates two dates on which the claim arose, April 16, 1998, and
April 19, 19 98.

        3
         We note that the date of April 16, 1998, is unaccompanied by any explanation and,
without su ch exp lanation, rem ains an a rbitrary date s elected b y the appe llant.

                                                 3
                          ____________________________________
                          DAVID G. HAYES, Judge




CONCUR:



_________________________________________
JOE G. RILEY, Judge


_________________________________________
JOHN EVERETT W ILLIAMS, Judge




                               4